               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


 CHARLES NEVOTNEY BOLTON                       §                       PLAINTIFF
                                               §
                                               §
 v.                                            §    Civil No. 1:18cv132-HSO-JCG
                                               §
                                               §
 KENNETH GARNER                                §                     DEFENDANT




    ORDER ADOPTING MAGISTRATE JUDGE’S [21] REPORT AND
  RECOMMENDATION AND DISMISSING CASE WITHOUT PREJUDICE

      This matter comes before the Court on the Report and Recommendation [21]

of United States Magistrate Judge John C. Gargiulo, entered in this case on March

6, 2019. Based upon the Magistrate Judge’s review of the record and relevant

legal authority, he recommended that this case be dismissed without prejudice

pursuant to Federal Rule of Civil Procedure 41(b) for Plaintiff’s failure to prosecute

and to abide by the Court’s Orders. R. & R. [21] at 3. For the reasons that follow,

the Court finds that the Report and Recommendation [21] should adopted in its

entirety as the finding of this Court and that this case should be dismissed without

prejudice.

                                 I. BACKGROUND

      Plaintiff Charles Nevotney Bolton (“Plaintiff”) filed a pro se Complaint [1]

against Defendant Kenneth Garner in this Court on April 18, 2018. Plaintiff is

proceeding in forma pauperis. On April 23, 2018, the Magistrate Judge entered an


                                           1
Order [3] providing Plaintiff certain information and warning Plaintiff that his

failure to advise the Court of a change of address would be deemed as a purposeful

delay and contumacious act and could result in this case being dismissed sua

sponte, without prejudice, and without further written notice. Order [3] at 2.

The Magistrate Judge repeated this same warning in two Orders [5], [6] entered on

June 18, 2018. See Order [6] at 2; Order [5] at 3.

      On or about September 14, 2018, Plaintiff submitted a Notice [11] of change

of address. Plaintiff stated that the

      [r]eason for this letter is to provide y’all with my new address. I’m not
      going to be here long at all am [sic] here to get process [sic] then I will
      be headed to another facility somewhere.

Notice [11] at 1. The envelope [12] that the Clerk of Court mailed to Plaintiff at

his new address containing the notice of electronic filing of Plaintiff’s Notice [11] of

his change of address was marked “RETURN TO SENDER. NOT DELIVERABLE

AS ADDRESSED. UNABLE TO FORWARD.” Envelope [11] at 12.

      On October 1, 2018, the Magistrate Judge entered an Order [13] setting a

deadline for Defendant to file any motions for summary judgment based upon

failure to exhaust administrative remedies. The envelope [14] containing this

Order [13] was also returned.

      On November 12, 2018, Defendant Kenneth Garner (“Defendant”) filed a

Motion [15] for Summary Judgment pursuant to Federal Rule of Civil Procedure 56,

arguing that Plaintiff failed to exhaust available administrative remedies. See

Mot. [15] at 2; Mem. [16] at 3-5. Plaintiff has not responded to Defendant’s Motion


                                            2
[15].

        On December 12, 2018, the Magistrate Judge entered an Order [17] to Show

Cause why this case should not be dismissed for failure to prosecute and abide by

the Court’s orders on grounds that Plaintiff had not informed the Court of his new

address. The envelope [18] containing the Order [17] to Show Cause was returned.

The Magistrate Judge entered a second Order [19] to Show Cause on January 22,

2019, and again, the envelope [20] was returned. To date, Plaintiff has not

responded to the two Show Cause Orders [17], [19].

        On March 6, 2019, the Magistrate Judge entered a Report and

Recommendation [21], recommending that this case be dismissed pursuant to

Federal Rule of Civil Procedure 41(b) for Plaintiff’s failure to prosecute and to abide

by the Court’s Orders. R. & R. [21] at 3. The Report and Recommendation [21]

was mailed to Plaintiff on March 6, 2019, via certified mail return receipt

requested. While the certified mail return receipt was initially returned, signed by

an “L. Boyd” on March 11, 2019, Return [22] at 1, the envelope itself was returned

to the Clerk marked “RETURN TO SENDER. ATTEMPTED – NOT KNOWN.

UNABLE TO FORWARD. RETURN TO SENDER,” Envelope [23] at 1.

        Any objection to the Magistrate Judge’s Report and Recommendation [21]

was due within fourteen (14) days of service. L.U. Civ. R. 72(a)(3). To date,

Plaintiff has not filed any objection to the Magistrate Judge’s Report and

Recommendation [21], and the time for doing so has passed.




                                           3
                                    II. DISCUSSION

      Where no party has objected to a magistrate judge’s report and

recommendation, a court need not conduct a de novo review of it.     28 U.S.C. §

636(b)(1) (“a judge of the court shall make a de novo determination of those portions

of the report or specified proposed findings and recommendations to which objection

is made”). In such cases, the court applies the “clearly erroneous, abuse of

discretion and contrary to law” standard of review. United States v. Wilson, 864

F.2d 1219, 1221 (5th Cir. 1989).

      Having conducted the required review, the Court concludes that the

Magistrate Judge’s findings are not clearly erroneous, nor are they an abuse of

discretion or contrary to law. Plaintiff has not kept the Court apprised of his

mailing address, even after being warned several times that failure to do so would

be deemed a purposeful delay and contumacious act that may result in dismissal.

See, e.g., Order [6] at 2; Order [5] at 3; Order [3] at 2. Such inaction represents a

clear record of delay or contumacious conduct by Plaintiff.   It is apparent to the

Court that Plaintiff no longer wishes to pursue this case.

      The Court will adopt the Magistrate Judge’s Report and Recommendation

[21] as the opinion of this Court, and this civil action will be dismissed without

prejudice for Plaintiff’s failure to prosecute and to abide by the Court’s Orders.

                                   III.   CONCLUSION

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, the Report and

Recommendation [21] of United States Magistrate Judge John C. Gargiulo, entered


                                            4
in this case on March 6, 2019, is ADOPTED in its entirety as the finding of this

Court.

         IT IS, FURTHER, ORDERED AND ADJUDGED that, this civil action is

DISMISSED WITHOUT PREJUDICE for Plaintiff’s failure to prosecute and to

abide by the Court’s Orders. A separate final judgment will be entered pursuant to

Federal Rule of Civil Procedure 58.

         SO ORDERED AND ADJUDGED, this the 6th day of June, 2019.


                                      s/ Halil Suleyman Ozerden
                                      HALIL SULEYMAN OZERDEN
                                      UNITED STATES DISTRICT JUDGE




                                         5
